Citation Nr: 1729077	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-02 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for depression, to include as secondary to service-connected tension headaches.

3. Entitlement to service connection for erectile dysfunction as secondary to tension headaches and/or depression.

4. Entitlement to an evaluation in excess of 30 percent for tension headaches.

5. Entitlement to an effective date earlier than December 15, 1997, for the award of service connection for tension headaches.

6. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to September 1978 and from January 1979 to July 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at an October 2016 hearing conducted at the Board's offices in Washington, D.C.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Unfortunately, a significant number of documents are missing from the claims file.  Nearly all of the Veteran's service treatment records (STRs) have been lost since they were sent to the Jackson, Mississippi, RO in April 1983.  Furthermore, other than single May 1993 letter to the Veteran related to an unspecified claim, no documents dated prior to the Veteran's December 1997 application to reopen are of record.  The absence of these documents hinders the Board's ability to adjudicate the Veteran's appeal.

However, the evidence suggests the Veteran may have copies of some of these missing documents in his possession.  For example, in April 2004, the Veteran submitted a very detailed statement addressing in-service treatment for low back complaints nearly 30 years prior, including references to dates and specific complaints and diagnoses.  This specificity suggests the Veteran may have had pertinent STRs before him as he was preparing this statement.  In addition, in May 2013, the Veteran submitted a copy of an April 1983 letter sent to him by the Jackson RO, which references his request for reconsideration of a November 1982 rating decision which denied service connection for headaches, indicating the Veteran may have in his possession important adjudicatory documents related to previous claim(s) of service connection for headaches.  Even though the Veteran has indicated that he has submitted all evidence in his possession, given these facts, he should be requested to submit any STRs or adjudicatory documents in his possession.

With respect to the claims of service connection for a low back disability, depression, and erectile dysfunction, the Board believes that VA examinations are necessary to obtain appropriate medical opinions addressing the etiology of these conditions.  See generally 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As a final note, comprehensive VA treatment records dated prior to August 2009 have not been associated with the electronic claims file, nor has the Veteran's vocational rehabilitation folder.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request the following:

a. Submit all service treatment records and previous adjudicatory documents related to prior service connection claims for headaches that may be in his possession, regardless of whether he may have previously submitted these documents.

b. Identify any medical provider that has treated him for headaches, erectile dysfunction, and a low back disability.  For any private provider identified, also request he complete and return the appropriate release forms.  Thereafter, reasonable attempts should be made to obtain these records.

2. Obtain and associate with the claims file all VA treatment records generated prior to August 2009 as well as the Veteran's vocational rehabilitation folder.  Efforts to obtain these records must continue until it is determined they do not exist or that further attempts would prove futile.

3. Following the above, schedule the Veteran for a VA examination to address the nature and etiology of his claimed low back disability.  The examiner is to be provided access to the entire claims folder and a copy of this remand.  Any clinically indicated tests and/or consultations must be performed and findings reported in detail.  Following a review of the claims file and physical examination of the Veteran, the examiner is requested to address the following:

a. Provide a diagnosis of any current low back disability.

b. Opine as to whether it is at least as likely as not (probability of at least 50 percent) that any currently diagnosed low back disability had its onset or is otherwise etiologically related to his period of active service.  

In offering this opinion, the examiner must address the Veteran's assertions of in-service back pain and treatment, taking into account that a lack of documentation may not be the sole basis for rejecting the Veteran's lay assertions.  

If a form of arthritis is diagnosed, also address the Veteran's assertions of continuity of symptomatology as warranted.

A complete rationale must be provided for all opinions expressed.

4. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed depression.  The examiner is to be provided access to the entire claims folder and a copy of this remand.  Any clinically indicated tests and/or consultations must be performed and findings reported in detail.  Following a review of the claims file and clinical examination of the Veteran, the examiner is requested to address the following:

a. Opine as to whether it is at least as likely as not (probability of at least 50 percent) that depression or any other currently diagnosed acquired psychiatric disorder had its onset or is otherwise etiologically related to his period of active service.  In offering this opinion, the examiner must address in-service records indicating a post-hospitalization diagnosis of depression.  

b. If (a) is answered in the negative, provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that depression or any other currently diagnosed acquired psychiatric disorder is either caused by or aggravated (chronically worsened beyond normal progression) by the Veteran's service-connected disability.

A complete rationale must be provided for all opinions expressed.

5. Schedule the Veteran for a VA examination to address the nature and etiology of his claimed erectile dysfunction.  The examiner is to be provided access to the entire claims folder and a copy of this remand.  Any clinically indicated tests and/or consultations must be performed and findings reported in detail.  

Following a review of the claims file and clinical examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that erectile dysfunction is either caused by or aggravated (chronically worsened beyond normal progression) by the Veteran's depression or service-connected headache disability, specifically commenting on medication prescribed to treat these conditions.

A complete rationale must be provided for all opinions expressed.

6. Schedule the Veteran for a VA examination to address the severity of his service-connected tension headaches.  The examiner is to be provided access to the entire claims folder and a copy of this remand.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of any headache disability. The examiner must specifically state the nature and frequency of any headaches that are manifested by prostrating attacks, commenting on whether the headaches as described by the Veteran are prostrating in nature.  A complete rationale for any opinions expressed must be provided.

7. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


